

Exhibit 10.2


PUT OPTION AGREEMENT


This PUT OPTION AGREEMENT (this “Agreement”) is entered into as of the 23 day of
June, 2011 by and between Counsel RB Capital Inc., a Florida corporation
(“Corporation”), and The Rexford Company, LLC, a Maryland limited liability
company (the “Optionee”).
 
WHEREAS, the Optionee is acquiring twenty seven thousand three hundred twenty
two (27,322) shares of the common stock of the Corporation (the “Purchased
Shares”), pursuant to the terms of the Asset Purchase Agreement dated of even
date herewith by and among the Optionee and certain other parties (the “Asset
Purchase Agreement”) and the option to purchase twenty thousand (20,000) shares
of the common stock of the Corporation, pursuant to the terms of the Option
Agreement dated of even date herewith by and among Optionee and certain other
parties (the “Option Agreement”).
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the parties hereto agree as
follows:
 
1.           Grant of Put Option.    The Corporation hereby grants to the
Optionee an option (the “Put Option”) to require the Corporation to purchase
all, but not less than all, of the Shares and cancel the Option Agreement in
exchange for one hundred fifty thousand dollars ($150,000).  The price paid to
Optionee pursuant to the Put Option shall be hereinafter referred to as “Put
Option Price”.  The Put Option must be exercised, if at all, on September 12,
2011 (the “Put Option Exercise Date”) by notice given pursuant to Section
2.  The Put Option may not be exercised if any of the Purchased Shares have been
transferred to a third party, or if the Option Agreement has been  exercised in
whole or in part.
 
2.           Exercise of Option.
 
(a)           Optionee may exercise the Put Option only on the Put Option
Exercise Date, by delivering to the Corporation written notice of exercise, not
more than sixty (60) days and not less than thirty (30) days, prior to the Put
Option Exercise Date.
 
(b)           The closing of the sale and purchase of the Purchased Shares
pursuant an exercise of the Put Option (the “Closing”) will occur on the Put
Option Exercise Date.  At the Closing, the Optionee will: (i) deliver to the
Corporation the certificate(s) or other document(s) evidencing the Shares to be
acquired by Corporation, accompanied by stock powers executed in blank and
otherwise will take such action and deliver such documentation as may be
reasonably necessary in order to transfer to the Corporation good and marketable
title to such Shares, free and clear of any and all liens, claims encumbrances
of any nature; and (ii) execute termination document(s) provided by the
Corporation for the Option Agreement.
 
(c)           The Corporation will satisfy the Put Option Price by wire transfer
of the amount thereof in immediately available funds to Optionee’s designated
bank account. For the avoidance of doubt, if the amount of Purchased Shares
shall increase or decrease because of any stock split of the common stock of the
Corporation, this Put Option shall apply to the amount of increased or decreased
Purchased Shares.

 
 

--------------------------------------------------------------------------------

 

3.           Representations of Optionee.  Optionee represents and warrants to
the Corporation as follows:
 
(a)           Optionee has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not violate any provision of the articles of
incorporation or bylaws, or similar organizational documents, of Optionee.
 
(b)           Upon any exercise of the Put Option, Optionee will be the legal
and beneficial owner of, and shall at Closing convey to the Corporation
hereunder good and marketable title to, the Purchased Shares being sold pursuant
to such exercise, free and clear of any claim, lien, option, charge or
encumbrance of any nature whatsoever.  Upon any exercise of the Put Option,
Optionee will have full power, authority and capacity to sell the Purchased
Shares being sold pursuant to such exercise to Corporation in accordance with
the terms and provisions of this Agreement and applicable law.
 
4.           Representations of Corporation.  The Corporation represents and
warrants to Optionee as follows:
 
(a)           The Corporation has all requisite corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.
 
(b)           The execution and delivery of this Agreement, the performance of
the Corporation’s obligations hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by the Board of
Directors of the Corporation, and no other corporate proceedings or actions on
the part of the Corporation, the Board of Directors of the Corporation or the
shareholders of the Corporation are necessary to authorize the execution and
delivery of this Agreement or to perform the Corporation’s obligations
hereunder.
 
(c)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate any
provision of the articles of incorporation or bylaws, or similar organizational
documents, of the Corporation.
 
5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of New York and without
regard to its laws concerning choice of law.


6.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement shall be settled exclusively by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect.  The decision of the arbitrator shall, except for mistakes of law, be
final and binding upon the parties hereto, and judgment upon the award rendered
by the arbitrator, which shall, in the case of damages, be limited to actual
damages proven in the arbitration, may be entered in any court having
jurisdiction thereof.

 
 

--------------------------------------------------------------------------------

 

7.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and deemed effectively given upon
the date of personal delivery or one business day following sending by overnight
delivery via a national courier service, addressed to the following at:
 
To the Corporation:
 
Counsel RB Capital Inc.
Attn:  Jonathan Reich
267 Central Avenue
White Plains, New York 10606
Phone:  914.614.1800
 
With a copy to:
 
Counsel Corporation
Attn: R. Adam Levy
1 Toronto Street, Suite 700
Toronto ON M5C 2V6
Canada
Phone:  416.866.3000
 
and
 
Harwell Howard Hyne Gabbert & Manner, P.C.
Attn:  Curtis Capeling
315 Deaderick Street, Suite 1800
Nashville, Tennessee  37238
Phone:  615.256.0500
Fax: 615-251-1059
 
To Optionee:
 
The Rexford Company, LLC
Attn: Dan Rexford
Address:
Phone:
Fax:



8.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the heirs, legal representatives, successors, and assigns
of each of the parties.

 
 

--------------------------------------------------------------------------------

 

9.           Multiple Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original for all purposes, but
all of which together shall constitute one and the same instrument.
 
10.         Entire Agreement.  This Agreement constitutes the entire agreement
of the parties, and supersedes all prior agreements, understandings, or
documents, with respect to the subject matter hereof.
 
11.         Interpretation.  All pronouns and any variation thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or entity, or the context, may require.  Further, it is
acknowledged by the parties that this Agreement including exhibits, if any, has
undergone several drafts with the negotiated suggestions of both; and,
therefore, no presumptions shall arise favoring either party by virtue of the
authorship of any of its provisions or the changes made through revisions.
 
12.         Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
13.         Expenses.  Each party hereto will bear its own expenses incurred in
connection with the preparation, negotiation and execution of this Agreement and
the consummation of the transactions contemplated hereby.
 
14.         Amendment.  No provision of this Agreement may be amended, waived,
changed, or modified except by an agreement in writing signed by Optionee and
the Corporation, or in the case of a waiver, by the party waiving compliance.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple originals effective as of the date first set forth above.
 
CORPORATION:
 
COUNSEL RB CAPITAL INC.
 
By:
      
Name:  
      
Title:
      
 
OPTIONEE:
 
THE REXFORD COMPANY, LLC
 
By:
      
Name:  
      
Title:
      

 
[Signature Page to Put Option Agreement]
 
 
 

--------------------------------------------------------------------------------

 